DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 3/26/2021. Claims 1, 2, 4, 9, 10, 12 and 16 have been amended. Claims 3, 5, 11, 13 have been cancelled. No claims have been added. Claims 1, 2, 4, 6-10, 12 and 14-18 are pending and an action is as follows.

Allowable Subject Matter
Claims 1, 2, 4, 6-10, 12 and 14-18 are allowed.

The following is an examiner's statement of reasons for allowance:

The Examiner has considered the amendments as filed by the Applicant on October 15th 2018. The Examiner has conducted a search of the Patent and Non-Patent Literature was unable to find the limitations corresponding to the requirement of a detecting partial subframe being a first subframe according to subframe information for the unlicensed carrier, wherein the partial subframe occupies only a part of orthogonal frequency division multiplexing (OFDM) symbols in the first subframe and a second detected subframe which is subsequent to the first partial subframe which is required to be located next to the first subframe which occupies all of OFDM symbols in the second frame, wherein the downlink signal is set to be received in at least of the aggregated partial second subframe and all of the second subframe in their corresponding unlicensed network carrier, in combination with all the other limitations.
Conclusion

US 2014/0378157 Wei 
US 2014/0036881 Kim 
US 9,854,446 Kim 
US 9,113,483 Zou 
US 2017/0201985 Wang 
US 2015/0296513 Nogami.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LONNIE V SWEET/Primary Examiner, Art Unit 2467